Citation Nr: 0102009	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to September 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1998 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the benefit 
on appeal.  


FINDING OF FACT

The veteran's currently diagnosed hearing loss is not related 
to his period of active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
bilateral hearing loss.  The veteran has indicated that he 
worked as an Air Operations Specialist and had 6 months of 
flight time on B-17's during service.  He alleges that he 
suffered hearing loss as a result of constant exposure to 
engine and wind noise while flying and while on the flight 
line, because he was not provided with hearing protection 
devices other than leather flying helmets.  In the 
alternative, the veteran alleges that he was involved in 5 
battles in Europe during World War II in Tunisia, Sicily, 
Naples-Foggia, Roma-Arno and Po Valley.  He alleges that 
exposure to loud noises during these battles resulted in his 
current hearing loss.  A review of available service 
personnel records reveals that the veteran spent two months 
in basic training, 3 months as a clerk typist, 3 years as an 
administrative noncommissioned officer (chief clerk) and 6 
months as an air operations specialist.  It is also 
documented that the veteran served in combat in the European 
Theater of operations during World War II.
The RO denied the veteran's claim in September 1998 on the 
basis that his claim was not well grounded.  During the 
pendency of this appeal, however, a bill was passed that 
eliminates the need for a claimant to submit a well-grounded 
claim and amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000).  
This legislation now necessitates the Board to proceed 
directly with an adjudication of the merits of a service 
connection claim (provided the Board finds that the VA has 
fulfilled its duty to assist).  

In this case, the Board's decision to proceed as required 
does not prejudice the veteran in the disposition of his 
claim for service connection for bilateral hearing loss.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In a 
January 1999 statement of the case and a November 1999 
supplemental statement of the case, the RO notified the 
veteran of all regulations pertinent to service connection 
claims, including those relating to well-groundedness, and 
informed him that his claim for service connection for 
bilateral hearing loss was denied because there was no 
evidence of record that he had hearing loss in service or 
until 1991.  Further, the veteran's hearing loss has been 
etiologically linked to causes other than his military 
service.  The RO also provided the veteran and his 
representative an opportunity to present argument on this 
matter.  The veteran and his representative took advantage of 
this opportunity by subsequently submitting written 
statements.  In addition, the veteran was examined by VA in 
conjunction with his claim.  Accordingly, the Board is 
satisfied that the veteran was ensured due process of law as 
a result of the actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In this case, the Board concludes that there is no 
reasonable possibility that any assistance the VA could 
provide would aid the veteran in substantiating his claim for 
service connection for bilateral hearing loss. 
At the outset, the Board notes that the veteran's service 
medical records were apparently destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  When service medical records are presumed 
destroyed, the VA has a heightened duty to assist the veteran 
in developing the facts pertinent to his or her claim and is 
obligated to search for alternative forms of medical records.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  The RO has 
requested and the NPRC has searched Morning and Sick Reports 
pertaining to the veteran with negative results.  While the 
absence of the veteran's service medical records is clearly 
not helpful to his claim, the lack of such records does not 
preclude the granting of service connection.  In this case, 
the VA has met this duty, but all attempts to reconstruct the 
veteran's service medical records have been unsuccessful.

Additionally, in a December 1999 statement the veteran 
advised the RO that he was attempting to contact Gundersen 
Lutheran Medical Center to obtain treatment records dating 
from 1962-1963.  In June 1998 Gundersen Lutheran Medical 
Center released all of the veteran's treatment records 
pursuant to his request that they "go way back."  Records 
released were dated from April 1962 to May 1992.  Thus, it 
appears that all available treatment records from Gundersen 
have been associated with the claims file.  The Board is not 
aware of any other available treatment records, which would 
aid in substantiating the veteran's claim and will therefore 
proceed with adjudication of the appeal on the merits. 

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. §1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).  Where certain diseases, such as sensorineural 
hearing loss, manifest to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  For 
purposes of a hearing loss claim, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2000).

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that, when audiometric 
test results do not meet the regulatory requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  

With regard to the current appeal, treatment records from 
Gundersen Medical Center dated April 1962 to May 1992 
document numerous physical examinations and are negative for 
any complaints from the veteran regarding any type of hearing 
loss.  Records from Franciscan Skemp Healthcare Clinic dated 
June 1976 to December 1997 show that the veteran was first 
seen for decreased hearing in September 1991.  At that time 
the veteran reported that he was taking a class and was 
having difficulty hearing his teacher.  He reported having 
difficulty with his ears in the past and since his period of 
service.  The veteran was diagnosed with hearing loss.  
Audiometric testing conducted in November 1995 showed that 
the veteran was diagnosed with mild to severe sensorineural 
hearing loss in the left ear and moderate to profound 
sensorineural hearing loss in the right ear.  Additional 
audiometric testing in December 1997 revealed that there were 
no changes from the findings noted in November 1995.  It was 
indicated that the veteran denied having tinnitus.

The veteran was afforded a VA audiological examination in 
August 1999.  He gave a history of exposure to engine noise 
and wind noise while flying and while working the flight line 
in service without the use of hearing protection devices.  He 
reported that he had constant bilateral tinnitus and had 
experienced this for as long as he could remember, even 
though he denied the same during a December 1997 examination.  
The veteran had pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
55
65
LEFT
25
30
45
55
65

Speech audiometry revealed speech recognition ability of 98 
percent in each ear.  The examiner diagnosed the veteran with 
mild to moderate to severe sensorineural hearing loss in the 
right ear and slight to mild to moderately severe to severe 
sensorineural hearing loss in the left ear.  The examiner 
stated that the veteran's claim that his hearing loss is 
related to his period of service is not supported by medical 
evidence.  Based on a review of the claims file and results 
of the VA examination, the examiner indicated that the 
veteran's hearing loss first manifested approximately 45 
years after his discharge from service and that it is as 
likely as not that his hearing loss is a result of many 
factors including presbycusis and other medical problems 
including diabetes, hypertension and coronary factors. 

At the request of the RO, the VA examiner clarified her 
opinion in a September 1999 statement.  At that time, she 
opined that

[i]t is more likely that the current 
hearing loss is related to presbycusis 
and/or other medical problems including 
diabetes, hypertension and coronary 
factors than it is related to military 
noise exposure.  This is based on 
physical evidence in his c-file and the 
fact that his first hearing complaints 
occurred in 1991, 45 years after his 
military noise exposure.

A review of the record shows that all available records with 
regard to the veteran's claim of entitlement to service 
connection for bilateral hearing loss have been obtained and 
associated with the claims file.  Further, the appellant has 
been afforded a current VA examination, with a medical 
opinion regarding the etiology of the veteran's hearing loss.  
There is of record a medical opinion relating his hearing 
loss to other medical problems not related to service.  
Therefore, a decision on the merits of the appellant's claim 
is thus appropriate.

The available medical evidence of record does not show that 
the veteran had a hearing loss during service, or that he 
developed a hearing loss within one year of his discharge 
from service.  The veteran was first shown to have decreased 
hearing in September 1991, many years after his service 
discharge.  While the record shows that the veteran engaged 
in combat during service, there is no objective medical 
evidence relating the veteran's currently diagnosed hearing 
loss to his period of service.  Further, the most recent 
medical evidence of record contains a medical opinion 
indicating that the veteran's hearing loss is not related to 
his period of service and in fact is related to some of the 
veteran's other medical problems, including presbycusis, 
diabetes, hypertension and coronary factors.  Thus, there is 
no evidence beyond the appellant's contentions to establish 
that his currently diagnosed hearing loss is related to his 
period of service.  As the veteran is a layperson with no 
medical training or expertise, his contentions, alone, do not 
constitute competent medical evidence upon which to base a 
grant of service connection.  See Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) (holding that laypersons are not competent to offer 
medical opinions).  As such, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
must be denied.  








ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

